Citation Nr: 0716638	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-31 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Eligibility for Department of Veterans Affairs educational 
and vocational training services under Chapter 31, Title 38, 
United States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from January 1991 to April 
1991 and from January 2002 to May 2002.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision of the North 
Little Rock, Arkansas, Regional Office (RO) which denied 
eligibility for Department of Veterans Affairs (VA) 
educational and vocational training services under Chapter 
31, Title 38, United States Code.  In August 2005, the 
veteran was afforded a videoconference hearing before the 
undersigned Veterans Law Judge.  In July 2006, the Board 
remanded the veteran's claim to the RO for additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on her part.  


REMAND

In reviewing the record, the Board observes that it is 
unclear as to whether the veteran's employment goals remain 
feasible.  In a September 2006 rating decision denying a 
total rating for compensation purposes based on individual 
unemployability, the RO noted that the veteran was "on 
administrative leave pending a determination for medical 
retirement from" the Little Rock, Arkansas, VA Medical 
Center (VAMC).  The veteran was specifically informed that 
"in the event you actually received a medical retirement 
from the VAMC, you should resubmit your claim of entitlement 
to individual unemployability."  In a December 2006 
supplemental statement of the case (SSOC) issued to the 
veteran and her accredited representative, the RO noted that 
"the veteran stated that she was medically retired on 
November 6, 2006."  The RO indicated that "feasibility is 
now in question due to her recent hospitalizations."  The 
veteran's VAMC employment documentation including that 
pertaining to her medical disability retirement is not of 
record.  The VA should obtain all relevant VA documentation 
which could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran's VAMC 
employment records be associated with the 
claims file.  

2.  Then readjudicate the veteran's 
eligibility for VA educational and 
vocational training services under 
Chapter 31, Title 38, United States Code 
with specific consideration of the 
provisions of 38 C.F.R. §§ 21.53, 21.70, 
21.72 (2006).  If the determination 
remains adverse to her, the veteran 
should be issued a SSOC which addresses 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

